DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/21 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “magnetic particles are configured to prevent the sealant from being pierced through by the liquid crystals” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a magnetic field generation unit configured to generate a magnetic field” in claim 2. There is sufficient structural support in the claims for this limitation (see at least claim 3).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "pierced through by the liquid crystals" in lines 11 and 6, respectively.  There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 10 do not otherwise reference the inclusion of liquid crystals and therefore it is unclear whether they are meant to be included or where. 
Claims 1 and 10 recite the limitation "magnetic particles are configured to prevent the sealant from being pierced through by the liquid crystals" and it is not clear from the language of the claims 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 9-11, 13, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al. (US 2015/0234223, “Zhou”) in view of Dobson et al. (US 2006/0105170, “Dobson”).
Regarding claims 1 and 9-11, Zhou teaches a display device ([0002]) comprising first and second substrates opposite one another (e.g., Fig. 2, [0002], [0025]), wherein the spacers or seals comprise a resin containing magnetic particles ([0029]). It should be noted that claim 1 includes product-by-process limitations. The application of an external magnetic field force pointing toward a substrate is a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113. It is noted that the magnetic particles in the resin would be expected to provide further support to the resin material (i.e., to have the effect of reinforcing the resin material and would thus provide additional strength to prevent the sealant from being pierced through by any adjacent liquid crystalline components).
    PNG
    media_image1.png
    174
    422
    media_image1.png
    Greyscale
	Zhou fails to specifically teach that the magnetic particles are core-shell particles having magnetic layer enclosing the outer surface of the supporting core. In the same field of endeavor of magnetic particles ([0002]), Dobson teaches core shell particles having an inner silica (or silicon-based) ball or sphere (e.g., [0008]) surrounded by a magnetic shell material (may be nickel or a ferric material, 
Regarding claims 13 and 14, while Zhou teaches “first and second” particles, Zhou teaches that these particles may be made of the same material and may be the same size (thus being functionally the same particles provided, respectively on first and second substrates, [0006] – [0009]). Moreover, as the particles may be the same structure (i.e., material and size), when the particles are provided on first and second substrates, they may be considered to extend from the first to the second substrate (e.g., [0006] – [0009], and see Fig. 2). 

Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Dobson as applied to claim 1, above, and further in view of Klesen et al. (WO/2016/162288, for which English language equivalent US 2018/0350648 will be used as the citation copy). 
Regarding claims 2, 3, and 6, Zhou fails to specifically teach the inclusion of a magnetic field generation unit. However, in the same field of endeavor of manufacturing displays ([0002]), Klesen 
Regarding claims 4, 5, and 7, with regard to the orientation of the magnetic unit, It would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the orientation of the magnetic field generation unit in relation to the display of Zhou in order to appropriately control its positioning (see, Klesen, e.g., [0035] – [0038]). Therefore, placing the magnet at the sides of the first or second substrate, or coincident with an orthogonal projection of the sealant on the first substrate, would have been an obvious design choice when determining how to best orient and control the location or movement of the display device by the magnetic units. 
Regarding claim 8, while modified Zhou fails to specifically teach the width of the conductive loop, because adjusting the width of the loop would have been a necessary in order to create the magnetic field unit and doing so would affect the magnetic field that the unit provides, it would have been obvious to the ordinarily skilled artisan to have adjusted the width of the coil of the magnetic field unit of Klesen, including such that the width is smaller than the width of the sealant, in order to provide a sufficient magnetic field to move or position the display device (see, e.g., Dobson, [0088] – [0090]).

Response to Arguments
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive. 
Applicant argues that the technical problem solved by the present disclosure is different than that of the applied references. In response to applicant's argument that Zhou does not recognize that magnetic particles are provided in order to prevent the sealant from being pierced through by liquid crystalline components (or that the magnetic particles prevent the sealant from spreading to the liquid crystal area and that this is different from the purpose of the present invention), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Examiner notes that the claim language of preventing the sealant from being pierced by the liquid crystalline component is not necessarily the same property as having the magnetic particles prevent the sealant from spreading to the liquid crystal area. 	But more broadly, the Examiner respectfully disagrees that Zhou does not teach the structural limitations of the present claims. As Applicant notes, Zhou teaches to apply magnetic particles in order to prevent movement of the spacer. This function of preventing the movement of the spacer is the same as the present invention, which seeks to “prevent the sealant from spreading” (see Remarks of 4/27/21, pp. 6-7). Additionally, the magnetic particles in the resin of modified Zhou would be expected to provide at least some further support to the resin material (i.e., to have the effect of reinforcing the resin material) and would thus provide additional strength to prevent the sealant from being pierced through by any adjacent liquid crystalline components. The Examiner also notes that there is not antecedent support for the term “the liquid crystals” in claims 1 and 10. 
Applicant further argues that there would be no need to apply a separate magnetic field to the device of Zhou in order to position the layers, as the layers would be attracted to one another by the 
Therefore, claims 1-11 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782